DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 3 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the circumference” (claim 3, line 2; did Applicant intend to claim “the outer circumferential surface” instead?).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. 2017/0136418 A1), hereinafter “Choi”.

    PNG
    media_image1.png
    400
    214
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    343
    364
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    321
    236
    media_image3.png
    Greyscale


Choi teaches a water filter apparatus including a filter including a carbon block 231 having a tube shape comprising a mixture of activated carbon and a binder and having a nonwoven fabric [0014] comprising an electrostatic attraction material (ion adsorption material 222) surrounding an outer circumferential surface of the carbon block [0097-0101] [as in claims 1 and 13].  He doesn’t specify the embodiment of figure 7 to be disposed within a filter housing and including an inlet and an outlet, but such is shown in figure 8.  Figure 8 depicts a housing 301 having an inlet 301a and an outlet 301b [as in claims 1 and 13].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to having the filter of figure 7 of Choi to include the filter housing of figure 8 since such would provide the desired flow path for figure 7, wherein fluid entering the apparatus first flows through the electrostatic material and then through the carbon block, as desired [0099].  



As for claim 3, upon modification of the electrostatic filter 222 of figure 7 to be pleated as in figure 3b, the plurality of convex and concave portions about the circumference of the carbon block is realized.

As for claim 12, the limitations of a rectangular fabric pleated into a closed curve shape with ends thermally bonded to each other is a product by process limitation.  Applicant is reminded that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Upon modification, the pleated filter of Choi appears to be same as the product resulting from the product by process limitations.  In the event that the process results in the different structure, any differences are considered to be obvious. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese Reference  JP 2012-30218 A, hereinafter ‘218.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
‘218 teaches the limitations of claims 1-20 including a water treatment apparatus including a filter module inside a filter housing that includes a hollow fiber membrane 130 positioned vertically below an activated carbon block 132 [as in claims 4 and 14] and including a first inner cover 80 about and covering the fiber membrane filter and a second inner cover 82 vertically above and having received therein an upper portion of the first inner cover 80 and covering the outer surface of the carbon filter [as in claims 5, 11 and 15].  As shown by the flow arrows of figure 2, ‘218 also teaches the communication hole 100 for flow to travel from 

He doesn’t specify a non-woven fabric of electrostatic attraction material to surround an outer circumference of the carbon block filter, but as shown above such is taught by Choi [as in claims 1 and 13.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the non-woven fabric of Choi about the carbon block material of ‘218, since Choi teaches the benefit of removing charged nano-sized contaminants—which would further enhance the filtering capability of ‘218 for even cleaner water.

As expanded above, the limitations of claims 2-3 and 12 are also obvious in view of Choi.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778